Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed July 6, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 25, 31, 35, and 36 are amended.  Claims 25-44 are pending and have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted July 6, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:    concerning paragraph [0065], second sentence, Examiner suggests amending “[p]rimary crankshaft 240” to read --[p]rimary crankshaft 245-- for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 31, 32, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotton (U.S. Patent No. 8,776,756).
Regarding Claim 25, Cotton discloses an apparatus having an internal combustion engine (10) that, during operation, includes at least one piston (14) moving reciprocally within a cylinder (18) (see column 6, lines 63-64), and a valve system comprising one or more intake valves (25) and/or exhaust valves (24) that operate without intrusion into a combustion chamber (see Figure 3, valves reciprocate solely within cylinder head (22)).  Cotton discloses that combustion chamber is defined at least in part by a top surface of the piston (14), the cylinder (18), and an inner surface of a cylinder head (22) (see Figure 3), wherein when the piston reaches an end of an exhaust stroke (see Figure 18) the top surface of the piston (14) is substantially flush with the inner surface of the cylinder head (22) (see Figure 18), such that substantially all exhaust gases are forced from the cylinder (functional implication of the engine of Cotton as depicted in Figure 18).
Regarding Claim 31, Cotton discloses that the valve system further comprises a valve stem (42) that does not intrude and/or encroach in and/or on intake or exhaust passages ((66), (68)) of the internal combustion engine (see Figure 3).
Regarding Claim 32, Cotton discloses that the valve system includes desmodromic valve actuation (via pulley (30), crankshaft (32) and connecting rods ((42), (44) without requiring a spring).
Note: as is well-known in the art and as interpreted in view of the Specification, “desmodromic valve actuation” is a control mechanism that includes a cam mechanism or leverage mechanism and not by one or more springs, to positively push the valve closed (see Figure 10 and paragraph [0160]).  Therefore, the claim reads upon the teachings of Cotton as provided above.
Regarding Claims 35 and 36, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (in other words, functionality) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Cotton which is capable of being used in the intended manner, i.e., controlling the valve system such that a valve closure force may be adjusted responsive at least in part to a change in a pressure of combustion.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Cotton meets the limitations of the claim.  Moreover, no structure of Cotton prevents the recited operation. 
Regarding Claim 37, the internal combustion engine being an all-stroke variable engine is being considered an intended use of the engine.  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Cotton which is capable of being used in the intended manner, i.e., as an all-stroke variable engine. In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Cotton meets the limitations of the claim.  Moreover, no structure of Cotton prevents the recited operation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of Masse (U.S. Patent Publ’n No. 2004/0112312).
Regarding Claims 27 and 28, Cotton discloses the invention substantially as claimed, but does not describe the use of a pneumatic valve spring in the valve system.  
Note: “pneumatic valve spring” is being interpreted as a pneumatically operated valve. 
Masse discloses a device (10) for actuating valves (12) of a motor vehicle internal combustion engine comprising at least a controlled hydraulic actuator actuating the associated valve (12).  Masse discloses that it is well-known to provide a pneumatically operated valve (see paragraph [0056]).
Further all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Masse which is capable of being used in the intended manner, i.e., providing the pneumatic valve spring with a variable rate.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Masse meets the limitations of the claim.  Moreover, no structure of Masse prevents the recited operation.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the valve system of Cotton by providing a pneumatically operated valve as described in Masse in order to simplify the valve system structure and permit kinetic energy to be stored (see Masse, paragraphs [0056] and [0070]).

Allowable Subject Matter
Claims 29, 30, 33, 34, and 38-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments (see Amendment filed July 6, 2022) with respect to the rejection(s) of Claim(s) 25-28, 31, 32, 35-37, and 39-44 under Sections 102 and 103 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cotton as provided herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747